                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                              UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11     ALFRED DURELL STONE,                            Case No. 19-cv-06762-WHO (PR)

                                  12
                                                       Petitioner,
Northern District of California




                                                                                         ORDER ADMINISTRATIVELY
 United States District Court




                                  13
                                                 v.                                      CLOSING ACTION
                                  14     M.E. SPEARMAN,

                                  15
                                                       Respondent.

                                  16

                                  17          This federal habeas action was opened in error and will be administratively closed.
                                  18   Though the petition was sent to this Court’s address, it was clearly meant to be filed in the
                                  19   state appellate court: the state’s habeas form was used; the caption reads “First Appellate
                                  20   District”; the envelope’s addressee is “First Appellate District”; and he appends a copy of a
                                  21   2019 state superior court denial of his state habeas petition, which indicates he means to
                                  22   contest in state appellate court the validity of a lower state court decision.
                                  23          The Clerk shall cross-out the United States court number and mail a copy of the
                                  24   petition to the First Appellate District of the California Court of Appeal.
                                  25          If petitioner wishes to file a federal habeas petition, he must use this Court’s habeas
                                  26   petition form and make it clear he wishes to proceed in federal court. Petitioner is warned
                                  27   that a federal habeas court cannot adjudicate his claims until after they have been
                                  28   exhausted. Exhaustion is accomplished by presenting the highest state court available with
                                   1   a fair opportunity to rule on the merits of each and every claim petitioner wishes to raise in
                                   2   federal court. See 28 U.S.C. § 2254(b), (c); Rose v. Lundy, 455 U.S. 509, 515-16 (1982).
                                   3          The Clerk shall ADMINISTRATIVELY CLOSE this action and terminate all
                                   4   pending motions. No filing fee is due.
                                   5          IT IS SO ORDERED.
                                   6      Dated: December 6, 2019
                                                                                         _________________________
                                   7
                                                                                         WILLIAM H. ORRICK
                                   8                                                     United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
